office_of_chief_counsel internal_revenue_service memorandum number release date cgabrysh cc psi postn-101383-15 uilc date date to robert p wolff appeals officer from stephanie bland branch chief cc psi office of the associate chief_counsel passthroughs special industries subject sec_4051 truck chassis and bodies this responds to your request for taxpayer specific legal advice regarding sec_4051 of the internal_revenue_code code neither the chassis nor the bodies that are the subject of this request qualify for the weight exemptions in sec_4051 and this request excludes the non-transportation machinery and or equipment installed on the trucks and trailers as determined by a revenue_agent this advice may not be used or cited as precedent legend taxpayer -------------------------------------------- model x ---- model y ------- model z -------- issue postn-101383-15 whether certain paver trucks and trailers are off-highway vehicles for purposes of the tax imposed by sec_4051 facts taxpayer manufactures and sells truck and trailers including models x y and z collectively vehicles used in the highway construction and maintenance industry these vehicles are referred to as pavers and are used to resurface parking lots residential streets and highways the vehicles drive a few miles from a local site where unmixed resurfacing materials are stored to a jobsite where the resurfacing materials are usually mixed and applied to repair pavement taxpayer may relocate a local site depending on jobsite changes and traffic flows the model x truck or trailer mounted paver has five compartments for the five components of the resurfacing materials a separate diesel engine runs the hydraulic system that releases the correct amounts of resurfacing materials from the five compartments mixes these materials dispenses the mixed materials into a delivery system that deposits the mixture into a spreader box at the back of the truck from which the mixture is poured on to the area to be resurfaced a trained operator manually calculates the appropriate amounts of resurfacing materials and adjusts the paver to release and mix these amounts this truck moves pincite miles per hour when it is dispensing the resurfacing materials the model y truck or trailer mounted paver has an automated system that calculates the amounts of the five resurfacing components that need to be released from their compartments and mixed before being released into the delivery system for deposit into the spreader box the model z truck carries a premixed slurry seal that is continually mixed this slurry seal is spread and laid down with the same equipment used for these purposes on a model x truck law sec_4051 imposes a percent tax on the first_retail_sale of a truck chassis and a truck body sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of pub l limits the application of this tax to a chassis or a body that is sold for use as a component part of a highway vehicle as defined in sec_48_4061_a_-1 of the regulations on manufacturers and retailers excise_taxes sec_48_4061-1 defines the term highway vehicle as any self-propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a postn-101383-15 load over public highways whether or not also designed to perform other functions sec_48_4061_a_-1 provides an exception the mobile_machinery exception to the term highway vehicle for certain specially designed mobile_machinery vehicles that a consist of a chassis to which there has been permanently mounted by welding bolting riveting or other means machinery or equipment to perform a construction manufacturing processing farming mining drilling timbering or operation similar to any one of the foregoing enumerated operations if the operation of the machinery or equipment is unrelated to transportation on or off the public highways b the chassis has been specially designed to serve only as a mobile carriage and mount and a power source where applicable for the particular machinery or equipment involved whether or not such machinery or equipment is in operation and c by reason if such special design such chassis could not without substantial modification be used as a component of a vehicle designed to perform a function of transporting any load other than that particular machinery or equipment or similar machinery or equipment requiring such a specially designed chassis several court cases have addressed the application of the sec_48_4061_a_-1 exception to asphalt trailers and semitrailers flow boy inc v united_states u s t c big_number aff’d a f t r 2d u s t c big_number 10th cir and 247_fsupp2d_299 w d n y relying on sec_48_4061_a_-1 the courts in flow boy and gateway held that the asphalt trailers and semitrailers in question were not highway vehicles sec_7701 which became effective on date defines an off- highway vehicle as a vehicle that is specially designed for the primary function of transporting a particular type of load other than over the public highway and because of this special design such vehicle’s capability to transport a load over the public highway is substantially limited or impaired a vehicle’s design is determined solely on the basis of its physical characteristics in determining whether substantial limitation or impairment exists account may be taken of factors such as the size of the vehicle whether such vehicle is subject_to the licensing safety and other requirements applicable to highway vehicles whether such vehicle is subject_to the licensing safety and other requirements applicable to highway vehicles and whether such vehicle can transport a load at a sustained speed of at least miles per hour it is immaterial that a vehicle can transport a greater load off the public highway than such vehicle is permitted to transport over the public highway sec_4061 a -1 d defines the term public highway as any road whether a federal highway state highway city street or otherwise in the united_states which is not a private roadway the joint_committee explained the elimination of the mobile_machinery exception in sec_48_4061_a_-1 as follows postn-101383-15 the congress understood that a mobile_machinery exception was created by treasury regulation because the treasury_department believed that mobile_machinery used the public highways only incidentally to get from one jobsite to another however it had come to the attention of the congress that certain vehicles are taking advantage of the mobile_machinery exemption even though they spend a significant amount of time on public highways and therefore cause wear_and_tear to such highways general explanation of tax legislation enacted in the 108th congress date analysis and conclusion as of date congress in effect repealed the mobile_machinery exception in sec_48_4061_a_-1 by enacting the statutory definition of an off-highway vehicle in sec_7701 further the flow boy and gateway decisions discussed above predate the enactment of sec_7701 therefore after date flowboy and gateway are no longer precedent for determining whether a vehicle meets the definition of an off-highway vehicle thus taxpayer’s trucks and trailers must meet the definition of an off-highway vehicle in sec_7701 to be exempt from the sec_4051 tax the design of taxpayer’s models x y and z vehicles enables them to transport resurfacing materials on a public highway from a local site where resurfacing materials are stored to a jobsite where the resurfacing materials are sometimes mixed depending on the model and applied to public highways with the exception of parking lots although designed to carry a particular load of resurfacing materials and related equipment this design does not substantially limit or impair the vehicles’ capability to transport its load over the public highway from a local storage site to a jobsite because this is what their design enables them to do there is nothing in the materials submitted for consideration that indicate that the vehicles are oversized and require special permits to travel on a public highway or that the vehicles are exempt from the licensing safety and other requirements applicable to highway vehicles there is also no indication that the vehicles cannot transport its load at a sustained speed of at least miles per hour therefore we conclude that the vehicles do not meet the definition of off-highway vehicles in sec_7701 we further conclude that the vehicles are subject_to the sec_4051 tax on their first_retail_sale if you have any questions concerning this memorandum please contact celia gabrysh at
